DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2021 has been entered. Claims 1-40 are cancelled claims 41-50 have been amended and new claims 51-67 have been added.
 
Claim Objections
Claim 47 and its dependent claims  are objected to as being dependent upon a canceled base claim 26, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A)	Claims 41-67 of application 16/323223 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33  of U.S. Patent No. 9756868. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to emulsions comprising water, oil, cyclodextrin and saccharides and overlapping specific gravity range indicating the products are aerated.  The Patent No. 9756868 does not recite forming icing or filling or topping by combining emulsion with sugar and using on bakery product, however the aearted emulsion product of Patent No. 9756868  as per claim 21 can be custard, no frozen dessert, frozen dessert, ice cream which include food products that are routinely utilized as fillings, toppings and icing for other foods. Therefore, the claimed inventions are not patentably distinct as the utility of an emulsion to form icing, filling or topping is well known and would have been obvious to one skilled in the art.

B)	Claims 41 and 47 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22-23 and 30 of Application No. 16/323,225. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 35 of the instant application is rendered as obvious by claim 22 of the co-pending application.
Regarding instant claims 41 and  47 and 55, requires the limitations of the emulsion which are an oil-in-water emulsion, comprising an aqueous phase and an oil phase with the emulsion comprising 15-40% wt.% of water, 30-60 wt.% oil, 1.5-18 wt.% of cyclodextrin and 12-50 wt.% of saccharides.  The water content required by instant claim 41 and 47  falls within the claimed water content of claim 22 of co-pending application while the oil, cyclodextrin and saccharide contents required by co-pending claim 22 overlap the claimed oil, cyclodextrin, and saccharide contents of instant claim 41 and 47.  The required use of an oil phase and an aqueous phase for the oil-in-water emulsion of instant claim 41 and 47 also anticipates the required use of an oil phase and an aqueous phase of the oil-in-water emulsion of co-pending claim 22.  Instant claim 35 anticipates co-pending claim 22 as the emulsion requires 1-20 wt.% of polysaccharides according to instant claim 35 which is the same amount specified by co-pending claim 
Claim 55 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of Application No. 16/323,225. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 36 of the instant application is rendered as obvious by claim 23 of the co-pending application.
Regarding instant claim 36, co-pending claim 23 requires the polysaccharides of the emulsion to comprise a polysaccharide component selected from the polysaccharide filler, polysaccharide viscosifier and combinations thereof.  Additionally, co-pending claim 23 requires the polysaccharide filler to be selected from hydrolyzed starch, starch, inulin and combinations thereof.  These requirements were also stated in instant claim 36 and are therefore, rendered as obvious in light of co-pending claim 23.

Claim 54 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 39 of Application No. 16/323,225. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 30 of the instant application is rendered obvious by claim 39 of the co-pending application.Regarding instant claim54, co-pending claim 39 requires that the cyclodextrin used in the emulsion is alpha-cyclodextrin, which is the same requirement stated in instant claim 30.
Art-Based Rejections

No art based rejections are being provided. As such, if applicant is able to overcome double patenting rejections of current claims, the application would be in condition for allowance.

Allowable Subject Matter
Claims 41-67 are allowable because the prior art of record Ono, Kim and Wacker do not teach or suggest, singularly or in combination, at least the limitations of the base claim 41 and claim 47 that requires the use of cyclodextrin in a water-and-oil emulsion that is subsequently combined with sugar to produce a creamed icing or filling or with syrup to produce a whipped topping.with100-500 parts by weight of sugar followed by creaming to achieve a specific gravity of 0.65 to 0.95; or with 30-200 parts by weight of syrup, followed by whipping to achieve a specific gravity in the range of 0.25 to 0.75." (see last four lines of claim 41 and 47). The closest reference is Ono that teaches the broad oil in water composition but does not teach cyclodextrin. Although use of cyclodextrin in emulsions was known at the time of Kim and 
Also see applicant’s response of 7/1/2021.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JYOTI CHAWLA/Primary Examiner, Art Unit 1792